 



Exhibit 10.1
NRG Energy, Inc.
CEO and CFO Compensation Table for 2007

                                                                             
Grants Under the Amended and
Restated Long-Term Incentive Plan(1)                                     Non-  
              2007 Annual Incentive Plan   Restricted   Qualified     Name and  
2007 Base   Design   Stock   Stock   Performance Title   Salary   Target  
Maximum   Units (4)   Options(5)   Units(6)
David Crane, President and Chief Executive Officer
  $ 1,000,000       100 %(2)     200 %(2)     13,600       110,400       26,400
 
Robert C. Flexon, Executive Vice President and Chief Financial Officer
  $ 550,000       75 %(3)     150 %(3)     3,600       29,500       7,100  

 

(1)   The grant date for each award will be January 2, 2007.   (2)   For fiscal
2007, Mr. Crane’s target incentive for annual incentive compensation will be
100% of base salary with a maximum opportunity of 200% of base salary. Incentive
components for Mr. Crane include targets based on NRG’s free cash flow and
EBITDA in 2007, as well other relevant operating performance objectives.   (3)  
For fiscal 2007, Mr. Flexon’s target incentive for annual incentive compensation
will be 75% of base salary with a maximum opportunity of 150% of base salary.
Incentive components for Mr. Flexon include targets based on NRG’s free cash
flow and EBITDA in 2007, as well as other relevant operating performance
objectives.   (4)   Each Restricted Stock Unit (“RSU”) is equivalent to one
share of NRG’s common stock, par value $0.01. Messrs. Crane and Flexon will
receive from NRG one such share of common stock for each RSU on January 2, 2010.
  (5)   Non-Qualified Stock Options will vest and become exercisable as follows:
33 1/3% on January 2, 2008, 33 1/3% on January 2, 2009 and 33 1/3% on January 2,
2010. Stock options will expire six years from the date of grant.   (6)  
Messrs. Crane and Flexon will be issued Performance Units (“PU’s”) by NRG under
its Amended and Restated Long-Term Incentive Plan on January 2, 2007. Each PU
represents the right to receive NRG common stock on January 2, 2010 if the
average closing price of NRG’s common stock for the ten trading days prior to
January 2, 2010 (the “Measurement Price”) is equal to or greater than a price
determined on the basis of a 12% appreciation of the closing share price on
January 2, 2007 compounded annually (“cost of equity”) for each of the three
years during the performance period, which is January 2, 2007 to January 2, 2010
(the “Target Price”). The payout for each PU will be equal to: (i) one share of
common stock, if the Measurement Price equals the Target Price; (ii) a prorated
amount in between one and two shares of common stock, if the Measurement Price
is greater than the Target Price but less than a price determined on the basis
of an 18% cost of equity for each of the three years during the performance
period (the “Maximum Price”); and (iii) two shares of common stock, if the
Measurement Price is equal to or greater than the Maximum Price.

4